DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment Entry Disposition
The amendments made in the 312 amendment filed on July 19, 2022 are entered.  The 312 amendment filed on July 19, 2022 comes after the Notice of Allowance placed in the file of record on April 26, 2022.   

Remarks
Applicants further amended dependent Claim 12 in the claim suite in the 312 amendment to now recite that the “first flexible conduit” extends substantially perpendicularly to the orbital axis.  This amendment to Claim 12 is deemed to be acceptable.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W THIEDE whose telephone number is (313)446-4907. The examiner can normally be reached M-F 9:00 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL THIEDE/
Examiner, Art Unit 3746
Thursday August 25, 2022

/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746